Motion to add ease to March 1966 Term Calendar denied. Memorandum: In plaintiff-respondent’s papers, on this motion to add to the calendar of the term commencing March 28, 1966, there is no reason given for the failure to comply with the time schedule set up by this court as preliminary to placement on the calendar. There is nothing to indicate the date of the judgment appealed from, in fact there is very little in the moving papers except the expressed desire of the plaintiff-respondent to argue the ease, plus a stipulation of the defendant-appellant that the case may be added. The parties may not stipulate away the effect of our rules, which are reasonable and give adequate protection to anyone who wants to proceed diligently to have his appeal argued. Much more should be shown than a mere desire to argue at a certain term.